The opinion of the court was delivered by
Mr. Justice McGowan.
This litigation has been protracted for a number of years. It has a history in its different and changing phases somewhat involved, but for the purposes-of the question now before- us, it will not be necessary to reproduce it here, as it will be found fully stated in the last opinion in the cause pronounced by this court. See MSS. Dec., No. 1306, 18 S. C., 602. It there appears that after disposing of other questions, mainly as to who was the principal and who the surety on a certain note, the contention assumed the form of a struggle between the creditors of John A. Keitt, deceased, and those of Jacob G. Keitt, deceased, as to which estate (both parties being dead) was entitled to the proceeds of the cotton crop made on the Whetstone plantation of Jacob G. Keitt in the year 1867.
Jacob G. Keitt was the father of John A., and even after the war the owner of -considerable property, consisting of lands, stock, fee. John A., the son, had little, and being unmarried, lived with his father. It seems that the father, Jacob G., placed the son, John A., on his Whetstone plantation, about two miles from the family homestead, to superintend making a crop in the year 1867, but there was no written contract between them. John A. died in August of that year, and Jacob G. some time afterwards. It happened (explained in former opinion) that the proceeds of the cotton made on Whetstone fell into the hands of Peter M. Houser, administrator of John A., and that estate paid $1,331.66 to E. H. Rodgers & Co. on a note which had been given for supplies for Whetstone, signed by both John A. and Jacob G. Keitt.
It was afterwards decided that Jacob G. was responsible for the Rodgers debt as principal, and Houser, administrator of John A., sued Whaley, administrator of Jacob G., to recover the said $1,331.66 as so much money paid by the estate of the surety for that of the principal. That made it necessary to know whether the proceeds of the cotton crop originally belonged to the father or the son ; for if they really belonged to the father, the administrator of the .son was suing for money which never belonged to *254his intestate, and which, of course, he could not ex equo et bono recover. And that could only be known by ascertaining what was the agreement between the father and the son as to the farming operations in 1867. This was the only question left undecided by the former judgment of this court.
This, and this alone, was referred back. The opinion states as follows: “As the court has decided that-Jacob G. Keitt, the father, was the principal in the note for supplies, we think that, acting in the light of that decision, the controversy between the creditors of the father and the son, should be finally decided by the exact terms of the agreement which existed between them as to the farming operations on the Whetstone place in the year 1867. If, according to the agreement, John A., -who died during the year, was to receive the whole crop of cotton before the expenses were paid and without regard to them, then his creditors are entitled to the money paid by his estate as surety for his father; but if, on the other hand, he was to receive under the agreement only the ‘net cotton,’ that which ‘was over’ after paying expenses, and those expenses, including the note for supplies, were greater than the value of the whole crop, then John A. actually made nothing during the year, and the administrator should recover nothing for the money paid. This question of fact was not specifically ascertained by the referee, or passed upon by the Circuit judge, and therefore upon this point the case must go back to the Circuit Court. The judgment of this court is, that the judgment of the Circuit Court be set aside and the case remanded, to ascertain what were the terms of the agreement between Jacob G-. Keitt and his son, John A., as to the farming operations on the Whetstone plantation in the year 1867, and to apply the result according to the principles herein announced.”
Accordingly, the question sent back was referred to Charles B. Glover, Esq., as special referee, who took the testimony and reported that the terms of the agreement between Jacob G. and John A. Keitt were as follows: “Jacob G. Keitt was to find all the supplies necessary to run the plantation; the plantation was to be superintended by John A. Keitt; after the laborers had received one-third of the crop for their services, then John A. Keitt was to have the ‘net cotton’ after all the expenses were *255paid.” He finds as conclusions of fact: “1. That the Whetstone plantation was planted in the year 1867 by Jacob G. Keitt, who placed his son, John A., in charge of the same as superintendent. 2. That John A. Keitt was to receive for his services the ‘net cotton’ remaining after all the expenses of the place were paid. 3. That the expenses of the plantation exceeded the whole income derived from the crops, as it appears that when the proceeds from the cotton crop were applied to the Rodgers note (given for supplies) there remained a balance on that note unpaid, which balance was paid by Jacob G. Keitt. 4. That John A. Keitt died in August, 1867, and as there was no ‘net cotton,’ after the expenses of the plantation were paid, there was nothing, as a matter of fact, to go to the estate of John A. Keitt,” &c.
To this report Peter M. Houser, administrator of John A. Keitt, filed exceptions, and after argument thereon, Judge Witherspoon affirmed the report, overruled the exceptions, and disallowed the claim presented by the administrator of John A, Keitt against the estate of Jacob G. Keitt. From this decree Houser, the administrator of John A. Ke.itt, appeals upon numerous grounds, which are in the brief and need not be set out here.
Several of the exceptions, in one form or another, complain that it was error to find that the terms of the agreement as to farming was that Jacob G. Keitt,placed his son, John A., as superintendent on the Whetstone plantation, who was to receive for his services the “net cotton” after all expenses were paid; and that the expenses of the plantation exceeded the whole income from the crops. Being a chancery case, this court has appellate jurisdiction and may review the evidence; but the question referred was one purely of fact, as to which the special referee took the testimony and made a clear and distinct finding. The Circuit judge concurred with the referee, and in such cases, especially where the finding is based upon direct testimony involving the accuracy or credibility of witnesses, the rule has been uniform that this court will not disturb the finding, unless it is without any testimony to support it. See cases collected in Reporter’s Note, 12 S. C., 612. We have read the testimony in this case carefully, and cannot say there is no evidence to support the finding, which must therefore stand as established. Doubtless all human tri*256bunals are imperfect and may err, but from the nature of things it is necessary that there should be an end of controversy.
• It was urged that- the finding was erroneous because of the inherent unreasonableness of the agreement found. As the Circuit judge correctly states, the question was what was the agreement, not whether it was reasonable or unreasonable. But if it had been otherwise, we fail to see the unreasonableness of an agreement, by which Jacob G. Keitt undertook to furnish land, stock, provisions, &c., paying all expenses, and to give to his son as superintendent all the “net cotton” that might be made; that is, taking upon himself all risks of misfortune and loss, and giving to his son substantially whatever clear profit, if any, might be made. On the contrary, it seems to us that such a contract with a stipulation that the son should have all the cotton, without regard to expenses, Avhile certainly very kind, could hardly be regarded a business transaction.
Another class of exceptions complain that it Avas error not to include the value .of the provision crops in discharging the current expenses. That was not an open question, but Avas absolutely concluded by the agreement, which, as found, embraced only the cotton. The land belonged to Jacob G. Keitt, and of course the provision crops belonged to him, unless they were included in the agreement in Avhole or in part. We are not informed why John A. had no interest in the provision crops, but it may have been for the reason that they were not made for market, but to replace those of like kind which had been consumed in making the crop.
Other exceptions complain that the “judge failed to decide that the claim of the plaintiff (Whaley), by way of set-off to the claim of P. M. Houser, administrator, was. barred by lapse of time before the claim of Houser, administrator, accrued, although the counsel of Houser, administrator, duly urged the said objection to the plaintiff’s claim under the statute of limitations.” We are not quite sure that we understand the vieAv intended to be urged by this exception, but Ave suppose the proposition to be, that this is really the case of a plaintiff pleading the statute of limitations against a counter-claim set up by the defendant. If we are right in this, there are several reasons Avhy that doctrine cannot be made to apply to this case. The defence interposed by the ad*257ministrator of Jacob Gr. Keitt is not in the nature of a counterclaim against the estate of his son, John A. Keitt, for agricultural advances in 1867. Such a claim could not stand for a moment, for the simple reason that he never made any such advances to his son. It now appears that he and not his son, John A., farmed Whetstone in 1867, and of course all the supplies furnished were for himself.
But while the estate of Jacob Gr. never had any claim against that of John A. for advances, it now appears from the agreement between them that the cotton made on the place that year belonged to Jacob Gr. for the purpose of assisting him in discharging the expenses. It follows that the money now sued for (being part of the proceeds of that cotton) was properly payable to the said expenses, and having been paid to Rodgers & Co. towards the satisfaction of a note for supplies at Whetstone in 1867 (on which Jacob Gr. was principal and John A. Keitt surety), was properly paid, and the administrator of John A. Keitt is not entitled to recover it from the estate of Jacob Gr. Keitt. The claim must fall, for the conclusive reason that the money never belonged to the estate of John A. Keitt, and being properly paid for the relief of the estate of Jacob Gr. Keitt, to which it belonged, it cannot be said that it was paid out of the estate of John A. as surety for Jacob Gr. Keitt.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.